 Case 5:20-cv-00067-TBR Document 56 Filed 05/10/21 Page 1 of 6 PageID #: 443




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                    PADUCAH DIVISION
                                  Case No. 5:20-cv-00067-TBR

ANTONIO MASSEY                                                                     PLAINTIFF

v.

STEVEN BIRDSONG, et al.                                                          DEFENDANTS

                         MEMORANDUM OPINION AND ORDER

       This matter comes before the Court upon Defendant TiAnna LeGrand’s (“LeGrand”)

Motion to Dismiss/Motion for Summary Judgment. [DN 34]. Pro se plaintiff Antonio Massey

(“Massey”) has responded. [DN 41]. LeGrand has replied. [DN 47]. As such, this matter is ripe

for adjudication. For the reasons that follow, IT IS HEREBY ORDERED that LeGrand’s Motion

to Dismiss/Motion for Summary Judgment [DN 34] is GRANTED. LeGrand’s Motion for

Extension of Time [DN 45] and Motion to Amend [DN 48] are DENIED as MOOT.

                                             I. Background

       Massey is currently housed at Luther Luckett Correctional Complex (“LLCC”); however,

the Complaint concerns events that allegedly occurred while Massey was incarcerated at Kentucky

State Penitentiary (“KSP”). Massey filed suit in this Court on April 20, 2020. [DN 1]. In his

Complaint, he alleges he was refused a shower by LeGrand on May 12, 2019. “LeGrand stated

Plaintiff had gave her the finger using the justification of canceling Plaintiff’s shower.” [Id. at

PageID75]. Massey requested to speak with LeGrand’s supervisor, Sgt. Joseph Kelly. [Id.] Sgt.

Kelly spoke with Massey and gave him “a wash rag, to allow the Plaintiff to go back to his cell

and take a wash off in the sink.” [Id.] Massey “gave CO. TiAnna LeGrand the finger and started

to walk back to his cell, when CO. TiAnna LeGrand unprofessionally had used provocative, and
 Case 5:20-cv-00067-TBR Document 56 Filed 05/10/21 Page 2 of 6 PageID #: 444




explicitive language towards the plaintiff”. [Id. at PageID 76]. Massey then refused to go into his

cell because he was not able to shower. [Id.]

       Massey grabbed his mattress from his cell because he “had seen Sgt. Kelly retrieve the 40

caliber Mike-Mike gun.” [Id.] A cert team was assembled and “Sgt. Steven Birdsong had brutally

shot the plaintiff in his right eye crashing his eye socket bone around his eye pushing his eye in a

downward position”. [Id.] Massey further alleges Cpt. Jesse Jenkins was present but “did nothing,

whatsoever to prevent curtail or limit the abuse”. [Id. at PageID 77]. Jenkins allegedly ordered

Birdsong to fire the weapon. [Id. at PageID 72]. Finally, Massey alleges the “attack was

accomplished by certain correctional officers taunting and castigating the plaintiff with slurs and

obscenities.” [Id. at PageID 77].

       Massey filed an Eighth Amendment excessive force claim against LeGrand. LeGrand now

moves for summary judgment.

                                            II. Legal Standard

       Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). In determining whether summary judgment is appropriate, a court must resolve all

ambiguities and draw all reasonable inferences against the moving party. See Matshushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

       “[N]ot every issue of fact or conflicting inference presents a genuine issue of material fact.”

Street v. J.C. Bradford & Co., 886 F.2d 1472, 1477 (6th Cir. 1989). The test is whether the party

bearing the burden of proof has presented a jury question as to each element in the case. Hartsel

v. Keys, 87 F.3d 795, 799 (6th Cir. 1996). The plaintiff must present more than a mere scintilla of

evidence in support of his position; the plaintiff must present evidence on which the trier of fact



                                                     2
 Case 5:20-cv-00067-TBR Document 56 Filed 05/10/21 Page 3 of 6 PageID #: 445




could reasonably find for the plaintiff. See id. (citing Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 252 (1986)). The plaintiff may accomplish this by “citing to particular parts of materials in

the record” or by “showing that the materials cited do not establish the absence…of a genuine

dispute…” Fed. R. Civ. P. 56(c)(1). Mere speculation will not suffice to defeat a motion for

summary judgment, “the mere existence of a colorable factual dispute will not defeat a properly

supported motion for summary judgment. A genuine dispute between the parties on an issue of

material fact must exist to render summary judgment inappropriate.” Monette v. Electronic Data

Sys. Corp., 90 F.3d 1173, 1177 (6th Cir. 1996).

                                              III. Discussion

A. Exhaustion of Administrative Remedies

       The Prison Litigation Reform Act ("PLRA") bars a civil rights action challenging prison

conditions until the prisoner exhausts "such administrative remedies as are available." 42 U.S.C.

§ 1997e(a); see also Jones v. Bock, 549 U.S. 199, 211 (2007) ("There is no question that exhaustion

is mandatory under the PLRA and that unexhausted claims cannot be brought in court."). In order

to exhaust administrative remedies, prisoners must complete the administrative review process in

accordance with the deadlines and other applicable procedural rules established by state law.

Jones, 549 U.S. at 218-19. "Proper exhaustion demands compliance with an agency's deadlines

and other critical procedural rules." Woodford v. Ngo, 548 U.S. 81, 90 (2006). However, "failure

to exhaust administrative remedies under the PLRA is an affirmative defense that must be

established by the defendants." Napier v. Laurel Cty. Ky., 636 F.3d 218, 225 (6th Cir. 2011) (citing

Jones, 549 U.S. at 204).

       The Kentucky Department of Corrections, Policies and Procedure (“CPP”) 14.6 describes

the process for an inmate to properly file a grievance. An inmate must file a grievance on a



                                                     3
 Case 5:20-cv-00067-TBR Document 56 Filed 05/10/21 Page 4 of 6 PageID #: 446




grievance form within five business days of the incident. [DN 34-2 at PageID 173]. The grievance

must “include all aspects of the issue and identify all individuals in the ‘Brief Statement of the

Problem’ section of the written grievance”. [Id.]

       Here, in his Complaint, Massey states he filed a grievance at LLCC regarding this incident.

[DN 1 at PageID 82]. LeGrand has provided an affidavit from Dagon Moon, the Grievance

Coordinator at LLCC. Moon reviewed Massey’s grievance records for grievances regarding the

present incident on December 22, 2020. [DN 34-3 at PageID 186]. At the time of this review,

Massey had filed more than forty grievances. [Id.] Massey filed one grievance alleging he was

shot at KSP by Sgt. Birdsong. [Id.] Moon found “no record of any grievance filed by Inmate

Massey that in any way alleges that any officer instigated a confrontation with him resulting in

him being shot with a 40mm launcher in May 2019 while he was housed at KSP.” [Id. at PageID

187]. Further, the “office has no record of any grievance filed by Inmate Massey that names

Correctional Officer TiAnna LeGrand.” [Id.]

       In grievance number 19-419 Massey stated,

       I was shot in the face at Eddyville around 1 month ago by Sgt. Birdsong because I
       refused to go in to my cell. After this situation I was giving no medical attention
       [illegible] And to day is 06/18/19 and I have [illegible] get the proper medical
       attention. I have been trying to get medical attention since and have not.

[DN 34-4 at PageID 191]. That grievance was rejected because it was filed more than five days

after the incident. [Id. at PageID 190].

       Massey argues he did exhaust his administrative remedies due to a letter he allegedly wrote

to the Warden, a letter he sent to Frankfort, and case law. Massey attached an undated and

unaddressed letter he claims was sent to the Warden informing the Warden Massey “did not take

the proper steps” to file a grievance. [DN 41 at 1]. In this letter, Massey asks that he be allowed to

refile his grievance. [DN 41-1 at PageID 250]. Massey never received a response to this letter.

                                                      4
 Case 5:20-cv-00067-TBR Document 56 Filed 05/10/21 Page 5 of 6 PageID #: 447




       This letter, even if addressed to the Warden, cannot serve as a substitute for exhaustion.

The CPP requires an inmate to file a grievance on a grievance form within five days of the

grievable incident. The grievance process does not allow an inmate to write the Warden a letter in

lieu of following the proper inmate grievance process. The letter allegedly mailed to the Warden

is not proof of exhaustion. The letter allegedly mailed to Frankfort cannot satisfy the exhaustion

requirements for the same reason. The Frankfort letter is only addressed to “whom this may

concern”. [Id. at PageID 251]. Further, the letter was not written until June 29, 2019—more than

five days after the alleged incident. [Id. at PageID 251]. This letter to Frankfort is not an acceptable

avenue to exhaust administrative remedies.

       Finally, Massey cites to Woulard v. Food Service to support his position. In Woulard, the

plaintiff filed a grievance approximately four years prior to filing suit and the defendants filing a

motion to dismiss. 294 F. Supp. 2d 594, 602 (D. Del. 2003). The prison never responded to the

grievance. Id. The court held, “a § 1983 prisoner complaint should not be dismissed for failure to

exhaust administrative remedies when the record indicates that the plaintiff filed a grievance that

has been completely ignored by prison authorities beyond the time allowed for responding to

grievances under the grievance procedure.” Id. (citing Chapman v. Brewington-Carr, 2001 WL

34368394, *3 (D. Del. 2001)). Massey is presumably relying on this holding to support his case.

However, Massey’s reliance is mistaken. Massey filed a grievance and the prison rejected that

grievance for not filing it within the five-business day limit. Massey’s grievance was not ignored

like Woulard. The subsequent letters Massey claims he sent to the Warden were not received. [DN

47-1 at PageID 363]. Even if these letters were received, they were not grievances and therefore,

Woulard does not apply.




                                                       5
 Case 5:20-cv-00067-TBR Document 56 Filed 05/10/21 Page 6 of 6 PageID #: 448




       Massey has not exhausted his administrative remedies—a requirement to bring claims.

Although Massey has filed evidence that supports his allegations that he was in fact shot, that

cannot remedy the fact he did not exhaust his administrative remedies. Therefore, his claim against

LeGrand must be dismissed.

                                             IV. Conclusion

       For the above stated reasons, IT IS HEREBY ORDERED that Defendant TiAnna

LeGrand’s Motion to Dismiss/Motion for Summary Judgment [DN 34] is GRANTED. LeGrand’s

Motion for Extension of Time [DN 45] and Motion to Amend [DN 48] are DENIED as MOOT.

The Clerk is directed to TERMINATE Defendant TiAnna LeGrand from this action.

       IT IS SO ORDERED.




                                                                            May 7, 2021




cc: Antonio T. Massey
    267897
    Kentucky State Reformatory
    3001 W. Highway 146
    LaGrange, KY 40032
    PRO SE


cc: Jesse Jenkins


cc: Steven Birdsong




                                                    6
